DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed 01/22/2021, is a continuation-in-part (CIP) of prior Application No. 16/002,428, filed 06/07/2018 and claiming priority to provisional Application No. 62/516,486, filed 06/07/2017.  

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 1-19 recite “project tag”, which are only supported in the present CIP disclosure.  Therefore, for purposes of applying prior art, claims 1-19 have an effective filing date of 01/22/2021.

Drawings
The drawings are objected to because Figure 12 has two elements that are internally incorrect:
In reference character 160, the last row’s date of “2020-12-20” should be corrected to be “2020-12-19” as shown in reference character 122.
In reference character 160, the last row’s value of “1000” should be corrected to be “400” as shown in reference character 122.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because of the following reasons.  Correction is required.  See MPEP § 608.01(b).

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 4 of U.S. Patent No. 10,929,454 B2 in view of “Why I Switched: A Deep Dive into Roam vs. Obsidian” by Niles Wyler (published 10/25/2020, hereinafter “Wyler”).

USPN 10,929,454 B2
Present Application 17/156,350
Claim 1
A method comprising the steps of: 



providing an electronic device with an interface for receiving notes and delimiters from a user, the electronic device comprising a memory unit and a processing unit connected to the memory unit; 

receiving, by the electronic device, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note; 

associating, by the electronic device, the first note and the second note to a header; 

creating, by the electronic device, a sub-list associated with the header; 

[SEE WYLER REFERENCE BELOW]





receiving, by the electronic device, through the interface, a delimiter before the second note; 

identify, by the electronic device, the delimiter; 

upon identification of the delimiter, selectively moving at a predetermined time, by the electronic device, based on the delimiter, the second note to the sub-list; 

associating, by the electronic device, the first note with a predetermined function; 


receiving, by the electronic device, a third note associated to the header, the third note arranged consecutively after the first note; and 

presenting, by the electronic device, the first note and the third note.

[SEE WYLER REFERENCE BELOW]

Claim 1
A method for note taking and automated management of notes, the method comprising the steps of: 

providing, an interface, on an electronic device, configured for receiving notes and delimiters from a user, the electronic device comprising a memory unit and a processing unit connected to the memory unit; 

receiving, by the electronic device, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note; 

associating, by the electronic device, the first note and the second note to a header; 

creating, by the electronic device, a sub-list associated with the header, 

the sub-list having a plurality of notes, one or more notes of the plurality of notes having a project tag and marked-up values, the plurality of notes are time and date stamped; 

receiving, by the electronic device, through the interface, a delimiter before the second note; 

identify, by the electronic device, the delimiter; 

upon identification of the delimiter, selectively moving at a predetermined time, by the electronic device, based on the delimiter, the second note to the sub-list, 

associating, by the electronic device, the second note with a predetermined function; 

receiving, by the electronic device, a third note associated to the header, the third note arranged consecutively after the first note; 

presenting, by the electronic device, the first note and the third note; and 

providing, a report interface, on the electronic device, the report interface configured to receive a query for generating a report and presenting the report.
Claim 4
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processing device, cause the at least one processing device to: 


provide an interface for receiving notes and delimiters from a user; 


receive, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note; 

associate the first note and the second note to a header; 

create a sub-list associated with the header; 

[SEE WYLER REFERENCE BELOW]






receive, through the interface, a pair of consecutive delimiters before the second note; 

identify the pair of consecutive delimiters; and 

upon identification of the pair of consecutive delimiters, selectively move at a predetermined time, the second note based on the delimiter, to the sub-list; 


receive, through the interface, a third note associated with the header, the third note consecutively arranged after the first note; and 

present the first note and the third note.



[SEE WYLER REFERENCE BELOW]

Claim 9
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processing device, cause the at least one processing device to: 

provide an interface configured for receiving notes and delimiters from a user; 

receive, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note; 

associate the first note and the second note to a header; 

create a sub-list associated with the header, 

the sub-list having a plurality of notes, one or more notes of the plurality of notes having a project tag and marked-up values, the plurality of notes in the sub-list are date and time stamped; 

receive, through the interface, two consecutive delimiters before the second note; 

identify the two consecutive delimiters; and 

upon identification of the two consecutive delimiters, selectively move at a predetermined time, the second note based on the two consecutive delimiters, to the sub-list; 

receive, through the interface, a third note associated with the header, the third note consecutively arranged after the first note; 

present the first note and the third note; and 

provide, a report interface, on an electronic device, the report interface configured to receive a query for generating a report and presenting the report.


	Wyler is analogous art to USPN 10,929,454 B2 because both are in the field of endeavor of note-taking management.  Wyler teaches that tags may be applied to text by way of inserting various symbols, each with either a defined or customizable meaning.  See Wyler, pages 15-17, teaching tagging and illustrating tags in notes on page 17.  Further, querying with result displaying functionality is taught by Wyler at pages 21 & 22.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wyler with the reference patent to achieve the predictable result of a flexible text-based tagging interface that provides defined information search and retrieval in a convenient and efficient application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over “How to Take Better Notes With Roam Research” by Blake (published 08/27/2020, hereinafter “Blake”) in view of “Why I Switched: A Deep Dive into Roam vs. Obsidian” by Wyler (published 10/25/2020, hereinafter “Wyler”).

	Regarding claim 1, Blake teaches
A method for note taking and automated management of notes, the method comprising the steps of: 
providing, an interface, on an electronic device, configured for receiving notes and delimiters from a user, the electronic device comprising a memory unit and a processing unit connected to the memory unit [Blake, pages 6 & 7, “Simple Interface” section]; 
receiving, by the electronic device, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note [Blake, page 6, “The Design of Everyday Things” section, figure showing to-do list notes]; 
associating, by the electronic device, the first note and the second note to a header [Blake, page 7, “Capture” section, the Daily Note header serves as a general entry point for notes, notes are time and date stamped, and Daily Note also serves as a header]; 
creating, by the electronic device, a sub-list associated with the header, the sub-list having a plurality of notes, one or more notes of the plurality of notes having a project tag and marked-up values, the plurality of notes are time and date stamped [Blake, page 9, “How to Take Smart Notes” page has a plurality of “Ideas” notes in the figure.  Metadata includes tags like #Books and all notes are timestamped]; 
receiving, by the electronic device, through the interface, a delimiter before the second note [Blake, page 9, the # delimiter signals a tag.  Tag and headers may have the same values]; 
identify, by the electronic device, the delimiter [Blake, page 9, the # delimiter signals a tag.  Tag and headers may have the same values]; 
upon identification of the delimiter, selectively moving at a predetermined time, by the electronic device, based on the delimiter, the second note to the sub-list [Blake, pages 8 & 9, upon applying the tag, the note is associated with the page in real-time]; 
associating, by the electronic device, the second note with a predetermined function [Blake, page 8, second paragraph, the metadata page copies sections of fields over to the current page as a functionality]; 
receiving, by the electronic device, a third note associated to the header, the third note arranged consecutively after the first note [Blake, pages 6 & 7, “Simple Interface” section, bullet points let you nest and insert notes anywhere]; and 
presenting, by the electronic device, the first note and the third note [Blake, page 9, top figure].

Blake does not explicitly teach providing, a report interface, on the electronic device, the report interface configured to receive a query for generating a report and presenting the report.

However, Wyler teaches providing, a report interface, on the electronic device, the report interface configured to receive a query for generating a report and presenting the report [Wyler, pages 21 & 22, Boolean search and results page].

	Blake and Wyler are analogous art because they are in the same field of endeavor of note-taking management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Blake with the teachings of Wyler to achieve the predictable result of a flexible text-based tagging interface that provides defined information search and retrieval in a convenient and efficient application.  Additionally, Blake and Wyler are both directed to discussing features of Roam and Obsidian, two note-taking software applications that incorporate aspects of the open source Markdown language for personal knowledge management.

Regarding claim 2, the combination of Blake and Wyler teach the method according to claim 1, wherein the method further comprises the steps of: 
querying, by the electronic device, the plurality of notes in the sub-list based on the project tag, to identify the one or more notes having the project tag [Wyler, page 23, figure showing search criteria and results with tags and keywords used]; 
parsing, by the electronic device, the one or more notes having the project tag to retrieve the marked-up values associated with the one or more notes [Wyler, page 23, figure showing search criteria and results with tags and keywords used]; 
preparing, the report from the one or more notes, the project tag, and the marked-up values [Wyler, page 23, figure showing search criteria and results with tags and keywords used].

Regarding claim 3, the combination of Blake and Wyler teach the method according to claim 2, wherein the report interface further comprises a predefined list of project tags and the project tag is selected from the predefined list of project tags [Wyler, pages 19 & 20, tag panel].

	Regarding claim 9, Blake teaches 
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processing device, cause the at least one processing device to: 
provide an interface configured for receiving notes and delimiters from a user [Blake, pages 6 & 7, “Simple Interface” section]; 
receive, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note [Blake, page 6, “The Design of Everyday Things” section, figure showing to-do list notes]; 
associate the first note and the second note to a header [Blake, page 7, “Capture” section, the Daily Note header serves as a general entry point for notes, notes are time and date stamped, and Daily Note also serves as a header]; 
create a sub-list associated with the header, the sub-list having a plurality of notes, one or more notes of the plurality of notes having a project tag and marked-up values, the plurality of notes in the sub-list are date and time stamped [Blake, page 9, “How to Take Smart Notes” page has a plurality of “Ideas” notes in the figure.  Metadata includes tags like #Books and all notes are timestamped]; 
receive, through the interface, two consecutive delimiters before the second note [Blake, page 9, the # delimiter signals a tag.  Tag and headers may have the same values]; 
identify the two consecutive delimiters [Blake, page 9, the # delimiter signals a tag.  Tag and headers may have the same values]; and 
upon identification of the two consecutive delimiters, selectively move at a predetermined time, the second note based on the two consecutive delimiters, to the sub-list [Blake, pages 8 & 9, upon applying the tag, the note is associated with the page in real-time]; 
receive, through the interface, a third note associated with the header, the third note consecutively arranged after the first note [Blake, pages 6 & 7, “Simple Interface” section, bullet points let you nest and insert notes anywhere]; and
present the first note and the third note [Blake, page 9, top figure]. 

Blake does not explicitly teach provide, a report interface, on an electronic device, the report interface configured to receive a query for generating a report and presenting the report.

However, Wyler teaches provide, a report interface, on an electronic device, the report interface configured to receive a query for generating a report and presenting the report [Wyler, pages 21 & 22, Boolean search and results page].

	Blake and Wyler are analogous art because they are in the same field of endeavor of note-taking management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Blake with the teachings of Wyler to achieve the predictable result of a flexible text-based tagging interface that provides defined information search and retrieval in a convenient and efficient application.  Additionally, Blake and Wyler are both directed to discussing features of Roam and Obsidian, two note-taking software applications that incorporate aspects of the open source Markdown language for personal knowledge management.

	Claims 10 & 11 recite limitations corresponding to those recited in claims 2 & 3, respectively, and are rejected for the same reasons discussed above.

	Regarding claim 17, Blake teaches
A method for note taking and automated management of notes, the method comprising the steps of: 
providing, an interface, on an electronic device, configured for receiving notes and delimiters from a user, the interface having a first header and a second header, wherein the second header is adjacent the first header, the electronic device comprising a memory unit and a processing unit connected to the memory unit [Blake, pages 6 & 7, “Simple Interface” section]; 
receiving, by the electronic device, through the interface, a first note and a second note, the first note and the second note are consecutive, the second note after the first note, the first note and the second note are associated with the first header [Blake, page 6, “The Design of Everyday Things” section, figure showing to-do list notes]; 
creating, by the electronic device, a sub-list associated with the first header, the sub-list having a plurality of notes, one or more notes of the plurality of notes having a project tag and marked-up values, the plurality of notes in the sub-list are date and time stamped [Blake, page 9, “How to Take Smart Notes” page has a plurality of “Ideas” notes in the figure.  Metadata includes tags like #Books and all notes are timestamped]; 
receiving, by the electronic device, through the interface, one or two delimiters before the second note [Blake, page 9, the # delimiter signals a tag.  Tag and headers may have the same values]; 
identify, by the electronic device, the one or two delimiters [Blake, page 9, the # delimiter signals a tag.  Tag and headers may have the same values]; and
upon identification of the one or two delimiters, selectively moving at a predetermined time, by the electronic device, notes between the one or two delimiters and the second header to the sub-list [Blake, pages 8 & 9, upon applying the tag, the note is associated with the page in real-time]. 

Blake does not explicitly teach providing, a report interface, on the electronic device, the report interface configured to receive a query for generating a report and presenting the report; querying, by the electronic device, the plurality of notes in the sub-list based on the project tag, to identify the one or more notes having the project tag; parsing, by the electronic device, the one or more notes having the project tag to retrieve the marked-up values associated with the one or more notes; and preparing, the report from the one or more notes, the project tag, and the marked-up values.

However, Wyler teaches
providing, a report interface, on the electronic device, the report interface configured to receive a query for generating a report and presenting the report [Wyler, pages 21 & 22, Boolean search and results page]; 
querying, by the electronic device, the plurality of notes in the sub-list based on the project tag, to identify the one or more notes having the project tag [Wyler, page 23, figure showing search criteria and results with tags and keywords used]; 
parsing, by the electronic device, the one or more notes having the project tag to retrieve the marked-up values associated with the one or more notes [Wyler, page 23, figure showing search criteria and results with tags and keywords used]; and 
preparing, the report from the one or more notes, the project tag, and the marked-up values [Wyler, page 23, figure showing search criteria and results with tags and keywords used].

	Blake and Wyler are analogous art because they are in the same field of endeavor of note-taking management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Blake with the teachings of Wyler to achieve the predictable result of a flexible text-based tagging interface that provides defined information search and retrieval in a convenient and efficient application.  Additionally, Blake and Wyler are both directed to discussing features of Roam and Obsidian, two note-taking software applications that incorporate aspects of the open source Markdown language for personal knowledge management.

Claims 4-8, 12-16, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Wyler, and further in view of “Variables in Markdown” by Childress (published 11/03/2020, hereinafter “Childress”).

Regarding claim 4, the combination of Blake and Wyler teach the method according to claim 3, but does not explicitly teach wherein the method further comprises the steps of: storing, by the electronic device, the marked-up values into a plurality of variables based on pre-defined rules.

However, Childress teaches storing, by the electronic device, the marked-up values into a plurality of variables based on pre-defined rules [Childress, page 1, Markdown permits reference links that allows us to define a value to a reference variable and then refer to that value later in the same document.  The examiner points out that both the Roam (discussed by Blake and Wyler) and Obsidian (discussed by Wyler) software applications incorporate the Markdown language].

	Blake, Wyler, and Childress are analogous art because they are in the same field of endeavor of note-taking management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blake and Wyler with the teachings of Childress as both Blake and Wyler are directed to discussing features of Roam and Obsidian, two note-taking software applications that incorporate aspects of the open source Markdown language for personal knowledge management.

	Regarding claim 5, the combination of Blake, Wyler, and Childress teaches the method according to claim 4, wherein the report interface is configured to provide the predefined list of project tags, the plurality of variables, and formatting values, wherein the report interface is further configured to permit a user to select the project tag from the predefined list of project tags and one or more variables from the plurality of variables [Wyler, pages 21 & 22, Boolean search and results page].

Regarding claim 6, the combination of Blake, Wyler, and Childress teaches the method according to claim 5, wherein the method further comprises the step of retrieving dates of the one or more notes having the project tag and storing the dates in a date variable [Childress, page 1, Markdown permits reference links that allows us to define a value to a reference variable and then refer to that value later in the same document.  The examiner points out that both the Roam (discussed by Blake and Wyler) and Obsidian (discussed by Wyler) software applications incorporate the Markdown language].

Regarding claim 7, the combination of Blake, Wyler, and Childress teaches the method according to claim 6, wherein the report comprises the one or more notes having the project tag, the project tag, and the values associated with the one or more notes which are stored in the date variable and the one or more variables [Wyler, pages 21 & 22, Boolean search and results page].

Regarding claim 8, the combination of Blake, Wyler, and Childress teaches the method according to claim 1, wherein the method further comprises the steps of: 
retrieving, by the electronic device, a predefined list of project tags [Wyler, pages 19 & 20, tag panel]; 
querying, by the electronic device, the plurality of notes in the sub-list for each project tag in the predefined list of project tags to identify the notes having the project tags listed in the predefined list of project tags [Wyler, page 23, figure showing search criteria and results with tags and keywords used]; and 
parsing, by the electronic device, the notes having the project tags to retrieve the marked-up values, wherein the marked-up values are stored in a plurality of variables based on pre-defined rules [Wyler, page 23, figure showing search criteria and results with tags and keywords used], 
wherein the report including the notes having the project tags, the project tags associated with the notes having the project tags, and the marked-up values associated with the notes having the project tags [Wyler, page 23, figure showing search criteria and results with tags and keywords used].

	Claims 12-16 recite limitations corresponding to those recited in claims 4-8, respectively, and are rejected for the same reasons discussed above.

Regarding claim 18, the combination of Blake, Wyler, and Childress teaches the method according to claim 17, wherein the method further comprises the steps of: storing, by the electronic device, the marked-up values into a plurality of variable based on pre-defined rules [Childress, page 1, Markdown permits reference links that allows us to define a value to a reference variable and then refer to that value later in the same document.  The examiner points out that both the Roam (discussed by Blake and Wyler) and Obsidian (discussed by Wyler) software applications incorporate the Markdown language].

Regarding claim 19, the combination of Blake, Wyler, and Childress teaches the method according to claim 18, 
wherein the report interface is configured to provide a predefined list of project tags, the plurality of variables, and formatting values, wherein the report interface is further configured to permit a user to select the project tag from the predefined list of project tags and one or more variables from the plurality of variables [Wyler, pages 21 & 22, Boolean search and results page], 
wherein the report is prepared from the marked-up values stored in the one or more variables [Wyler, page 23, figure showing search criteria and results with tags and keywords used].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/18/2022